Citation Nr: 1303163	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-31 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for disability of the lumbar spine.

3.  Entitlement to service connection for disability of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 2000 to March 2001; from March 2003 to May 2003; and from August 2005 to December 2006, including combat service in support of operation Iraqi Freedom, and his decorations include the Combat Action Badge.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the RO that, in pertinent part, granted service connection for bilateral hearing loss evaluated as 0 percent  disabling (noncompensable) effective December 26, 2006; and denied service connection for disabilities of the lumbar spine and cervical spine.  The Veteran timely appealed for a higher initial rating, and for service connection.

In July 2012, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In October 2012, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The issues of service connection for disability of the lumbar spine and for disability of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

At the October 18, 2012 hearing-prior to the promulgation of a decision in the appeal-the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for an initial, compensable disability rating for bilateral hearing loss is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial, compensable disability rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for an initial, compensable disability rating for bilateral hearing loss.  The withdrawal was reduced to writing in the hearing transcript, and by correspondence submitted by the Veteran at the October 2012 hearing.  There remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for the Veteran's claim for an initial, compensable disability rating for bilateral hearing loss, and that claim is dismissed.



ORDER

The appeal seeking an initial, compensable disability rating for bilateral hearing loss is dismissed.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that service connection for disability of the lumbar spine and for disability of the cervical spine is warranted on the basis that he started having symptoms of back pain and neck pain during his deployment in Iraq; and that he did not seek treatment overseas because he was part of a 12-man detachment that was away from the base unit, and would not risk himself or his team by driving to Baghdad for medical treatment.  The Veteran testified that he did not have any problems with his back or neck prior to his deployment to Iraq.  His DD Form 214, Report of Transfer or Discharge, confirms that he served in Iraq from December 2005 to November 2006.  The Veteran testified that he continues to have back pain and neck pain, and that he sought medical treatment within the first post-service year.  The Veteran is competent to describe his symptoms; and his testimony is deemed credible.

With regard to disability of the lumbar spine, post-service records include X-ray findings of bilateral L5 spondylolysis with no evidence of spondylolisthesis in July 2007; MRI scans of bilateral L5 pars defect, with 2 millimeter of anterolisthesis of L5 on S1 in October 2007; and an assessment of spondylolysis with spondylolisthesis in November 2007.  

With regard to disability of the cervical spine, post-service records include X-ray findings of a normal cervical spine in September 2007; a diagnosis of chronic cervical strain in November 2007; and recent MRI scans of C5-C6 mild left foraminal stenosis, C4-C5 one-to-two millimeter annular bulge, and partial disc desiccation of C2-C3 through C5-C6 in January 2012.

Service connection is already in effect for PTSD, chronic right ankle strain, scar residual of right ankle surgery, tinnitus, and bilateral hearing loss.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current disability of the lumbar spine or current disability of the cervical spine that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012).  

While the further delay is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaint of disability of the lumbar spine, and disability of the cervical spine; and the likely etiology of each disease or injury. 

For any current disability of the lumbar spine or disability of the cervical spine identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred or aggravated during active service-specifically, to include the Veteran's credible account of episodes of back pain and neck pain starting during deployment and in combat service in Iraq from December 2005 to November 2006, and his credible account of continuing back pain and neck pain since then.  The various diagnoses noted in the record (e.g., spondylolysis; anterolisthesis; and  spondylolisthesis) should be addressed.

The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities have caused, or increased the severity of (i.e., aggravated), any diagnosed disability of the lumbar spine or disability of the cervical spine found to be present.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of disability of the lumbar spine or disability of the cervical spine is attributable to the service-connected disabilities.  Note that service connection is in effect for PTSD, chronic right ankle strain, scar residual of right ankle surgery, tinnitus, and bilateral hearing loss.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, re-adjudicate the claims remaining on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


